10/15/2021

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0395
                                          OP 21-0395


L.B. individually and on behalf of D.B., a Minor,

              Plaintiff and Appellant,                                  Bowen
                                                                      Cled< of  Greedvvood
                                                                               Supreme Court
                                                                         State of Montana
       v.
                                                                    ORDER
UNITED STATES OF AMERICA; BUREAU OF
INDIAN AFFAIRS; DANA BULLCOMING,
agent of the Bureau of Indian Affairs sued in his
individual capacity,

              Defendants and Appellees.



       Mary Kathryn Nagle of Tulsa, Oklahoma, has petitioned for perrnission to appear pro
hac vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and Petitioner's firm under the pro hac
vice rules,
       IT IS HEREBY ORDERED that the application of Mary Kathryn Nagle to appear pro
hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Mary Kathryn Nagle, to all
counsel of record in this geal, and to the State Bar of Montana.
       DATED this          day of October, 2021.

                                                   For the Court,




                                                                Chief Justice